Gray, J.
This case is clearly distinguishable from that of Hamilton v. Boston, ante, 475. By the statutes of the Commonwealth, whoever on the Lord’s day, between midnight and midnight, “ does any manner of labor, business or work, except works of necessity and charity,” or “travels, except from necessity or charity,” is punishable by fine not exceeding ten dollars. Gen. Sts. c. 84, §§ 1, 2,12. It is not and could not be denied that the plaintiff was “ travelling,” within the meaning of these statutes, at the time of suffering the injury complained of. He was proceeding in a street car drawn by horses from Charlestown entirely across the city of Boston, in which he resided, to Boxbury on the opposite side.
It is equally clear that he was not travelling from necessity or charity. He had left Boston on the morning of the same day, and spent the greater part of the day in Charlestown, for the purpose of collecting a debt. A negotiation between a creditor and his debtor, or any other act done for the purposes of private gain, under no apparent or extraordinary emergency, is neither necessary nor charitable, in any sense. Ex parte Preston, 2 Ves. & B. 312. Phillips v. Innes, 4 Cl. & Fin. 234. Bennett v. Brooks, 9 Allen, 120. Jones v. Andover, 10 Allen, 18. His subsequent visit to a friend of his companion, who does not appear to have been any relation or friend of his own, was equally unnecessary, upon the most liberal construction of the statute. Pearce v. Atwood, 13 Mass. 351. Flagg v. Millbury 4 Cush. 244. Logan v. Mathews, 6 Penn. State R. 417.
*487Being engaged in a violation of law, without which he would not have received the injury sued for, the plaintiff cannot obtain redress in a court of justice. Way v. Foster, 1 Allen, 408. Hamilton v. Boston, ante, 477. The opposite view, approved by the supreme court of Pennsylvania in Mohney v. Cook, 26 Penn. State R. 342, and by Mr. Justice Grier in Philadelphia &c. Railroad v. Philadelphia &c. Towboat Co. 23 How. 218, is inconsistent with the established law of the Commonwealth.
The defendants may have been justified in running their cars for the purpose of transporting passengers to and from public worship or for other necessary or charitable objects. But the fact that the defendants were acting lawfully would not protect the plaintiff in unlawful travelling, or increase his right to maintain an action against them. Commonwealth v. Knox, 6 Mass. 78. Myers v. State, 1 Conn. 502. Scully v. Commonwealth, 35 Penn. State R. 511. Exceptions overruled.